___________

                                    No. 96-1569
                                    ___________

Nicky Harding,                           *
                                         *
              Appellant,                 *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Paul D. Caspari; Unknown                 *   Eastern District of Missouri.
Ramacciotti; Keith Boyd; Mary            *
Moore; James M. Ruman; Raif J.           *        [UNPUBLISHED]
Salfe; Correctional Medical              *
Services; Shirley McClary,               *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     September 4, 1996

                           Filed:   September 16, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Missouri inmate Nicky Harding appeals the district court's1 grant of
summary judgment in favor of defendants in this 42 U.S.C. § 1983 action.
After de novo review of the record and the parties' briefs, we conclude the
district court's grant of summary judgment was correct.           Accordingly, we
affirm.   See 8th Cir. R. 47B.


     We deny appellant's motion for appointment of counsel.




     1
      The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-